AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          v.                                          Case Number: 2:18CR00250-1
                JULIEANN O BRUMMETT                                   Defendant's Attorney: Linda C. Allison, Assistant Federal Defender

THE DEFENDANT:
     pleaded guilty to count 1 of the Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                       Offense Ended         Count
                                      THEFT OF GOVERNMENT PROPERTY
18 USC § 641                                                                                              10/19/2018            1
                                      (Class A Misdemeanor)

       The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s)      dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      1/22/2019
                                                                      Date of Imposition of Judgment
                                                                      /s/ Carolyn K. Delaney
                                                                      Signature of Judicial Officer
                                                                      Carolyn K. Delaney, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                      1/24/2019
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: JULIEANN O BRUMMETT                                                                                                   Page 2 of 2
CASE NUMBER: 2:18CR00250-1

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of:
1 Year Court Probation.

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the United States Attorney's Office of any change of address and contact number within 10 days.
4.    Defendant shall notify the United States Attorney's Officer within 72 hours of being arrested.
5.    The defendant shall pay a fine of $500.00 and a special assessment of $25.00 for a total financial obligation of $525.00, which
      shall be paid within 6 months, no later than July 31, 2019. Special Assessment to be paid immediately. Payments shall be made
      payable to the Clerk, U.S.D.C., and mailed to: :

          CLERK U.S.D.C.
          501 "I" Street, #4-200
          Sacramento, CA 95814
